EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview  with Attorney Raymond Ferrera on July 19, 2022.

The application has been amended as follows: 
Please Cancel Claim 2.

Please Amend Claims 1, 3-7, and 9-15 as follows. 

Please Replace Claim 1 with the following:
1. (Replacement) A system for the cashless payment of products or services, comprising: 
a server;
a plurality of vending machines,  each of  vending machine comprising: 
      at least one payment unit, each payment unit comprising at least one communication  unit for short range communication, said communication unit comprising at least one transmitting unit and at least one receiving unit, and 
       a processing unit and a memory, wherein each vending machine of the plurality of vending machines is connected to one or more other machines directly via short range communication; 
at least one mobile device, comprising a communication device for short range communication, a communication device for long range communication,  and a processing unit and a memory, 
wherein a credit for an operator of said machines is stored in the memory of the mobile device, and wherein the payment unit is configured to send an amount which is stored in the memory of the payment unit and pays for a selected product or a service via the short range communication to the mobile device after the selection of at least one product or at least one service, and Page 2 of 12U.S. Serial No.: 15/379,902 the processing unit of the mobile device performs the reduction of the credit stored in the memory of the mobile device by the amount, and the short range communication device of the mobile  device sends a receipt signal for the reduction of the amount to the payment unit, said payment unit thereupon enabling the release of the selected product or the service; 
wherein the communication units of the respective payment units are configured to send data on the condition of the respective vending machines amongst one another via a short range communication and to store this data in their respective memories, 
wherein the data is transmitted to the at least one mobile device via the short range communication of one of the payment units with the mobile device and is intermediately stored in the mobile device memory,
 	wherein the server is configured to receive the data on the condition of the plurality of vending machines and on the selected product or service, from the at least one mobile device via a long range communication, said data being transferred between the one of the payment units and the mobile device with the short range communication.
 
3. (Currently Amended) The system according to claim 1, wherein the processing unit of the mobile device  examines whether the credit for the amount is sufficient or not, after the transfer of the amount for the selected product or service by the payment unit to the mobile devicePage 3 of 12U.S. Serial No.: 15/379,902, and if the credit is sufficient then the credit is reduced by the amount, and if it is not sufficient, a notification for increasing the credit is displayed and/or the communication device of the mobile device  via a long range communication or short range communication creates a connection to a credit station or payment station via which the credit given to the operator of the vending machines  is increased by an increase amount and stored in the memory of the mobile device as an increased credit.  

4. (Currently Amended) The system according to claim 3, wherein credit information of the user is stored in the memory of the mobile device, or credit information is inputted into an input unit of the mobile device, said credit information being sent from the communication  device of the mobile device via the long range communication to the credit station, and a confirmation signal concerning the crediting of the increase amount given to the operator of the vending machines  is received from this credit station, and the increased credit is stored in the memory of the mobile device.
 
5. (Currently Amended) The system according to claim 4, wherein the communication  device of the mobile device, via the short range communication, receives a confirmation signal concerning the crediting of the increase amount for the operator of the vending machines from the payment station after the payment of the increase amount, and the increased credit can be stored in the memory of the mobile device .  

6. (Currently Amended) The system according to claim 1, characterised in that a payment unit of the at least one vending machines  is configured to store data on the condition of the at least one vending machines  and on issued products or services, in its memory, wherein this data is transmitted to the at least one mobile device via the short range communication.  


7. (Currently Amended) The system according to claim 6, further comprising a server which is configured to receive the data on the condition of the at least one vending machines and on the issued products or services from the at least one mobile device  via a long range communication, said data being transmitted between the payment unit and the mobile device  with the short range communication.  

9. (Currently Amended) The system according to claim 7, wherein the communication  device of the mobile device  sends the intermediately stored receipt acknowledgement signal concerning the transfer of the data on the condition of the vending machines  and on the issued products or services to the payment unit of the vending machines as soon as a short range communication can be established between the payment unit and the mobile device.  

10. (Currently Amended) The system according to claim 7, further comprising  a plurality of mobile devices, wherein the server is configured, via a long range communication, to receive data on the condition of the at least one vending machines  and on the issued products and services, from at least one of the plurality of mobile devices telephones, said data being transmitted between the payment unit and the respective one of the plurality of mobile devices Page 5 of 12U.S. Serial No.: 15/379,902 during a short range communication, wherein the memories of the plurality of mobile devices  intermediately store the data on the condition of the at least one vending machines  and on the issued products or services, and the communication  device of the respective mobile device  is configured to send the intermediately stored data to a server as soon as a long range communication can be established, wherein the server is configured, after receiving the data, to send a receipt acknowledgement signal to the plurality of mobile devices  as soon as a long range communication between a respective one of the plurality of mobile devices  is established, wherein this signal is intermediately stored in the memory of the respective mobile device.  

11. (Currently Amended) The system according to claim 8, , wherein the plurality of vending machines in each case via a short range connection exchanges data on their condition and on issued products and services, and this data is intermediately stored in the respective memories of the payment units.  

12. (Currently Amended) The system according to claim 11, wherein the communication device of the respective mobile device  of a plurality of mobile devices sends the intermediately stored receipt acknowledgement signal concerning the transfer of the data on the condition of the vending machine or machines  and on the issued products or services to the payment unit of a vending machine as soon as a short range communication is established between the payment unit and the mobile device.

13. (Currently Amended) The system according to claim 1, wherein the communication device of the mobile telephone is configured to send the intermediately stored data to the server as soon as a long range communication can be established, wherein the server is configured to send a receipt acknowledgement signal to the mobile device  after receiving the data, the communication device of the at least one mobile devices  sends the receipt acknowledgement signal to at least one payment unit as soon as a short range connection transferring the information to the other payment units can be established, and the data intermediately stored in the memory of the mobile device  is deleted.

14. (Currently Amended) The system according to claim 1, wherein the payment unit of the at least one vending machine is designed as a coin tester for receiving coins and banknotes and comprises the communication unit for a short range communication.  

15. (Currently Amended) The system according to claim 1, wherein the vending machine provides an electric connection for a charging voltage to which the mobile device  is connectable in order to enable the short range communication between the vending machine and the mobile device in case the battery of the mobile device is not charged.




REASON FOR ALLOWANCE

Claims 1 and 3-15 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the recited communication protocols between the system components; that is, the short-range communication of data between the vending machines, the storage of the collective data content in each of the plurality of vending machines’ memory,  and the subsequent short-range communication of this collective content from a vending machine to a mobile device that in turn, communicates the data content to a server via long-range communication, in combination with short-range transaction information exchange between a mobile device and a machine with vending operation.

The closest prior art references identified from a new search of at least the  short-range communication between the machines include (Yung et al. (US 2002/0128932), herein “Yung”, Yeo (US 20060096997), herein “Yeo”; and Walker et al. (US 2009/0281891)  herein “Walker”.  Both Yung and Yeo disclose a plurality of vending machines that share their respective data with a common server for collective data storage, both failing to disclose the features of intercommunication and data collection.  Walker does disclose this intercommunication, however fails to teach the intermediate storage with the machines of collective information, nor does he disclose the subsequent communication of this data to a mobile device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627

/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARIEL J YU/Primary Examiner, Art Unit 3687